DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“20a”, which is described as the front side of the gate (20). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities:
Paragraphs [0003] and [0018] each references the term “DITCH WITCH”.  Because this term is a registered trademark, the term must be used with the appropriate trademark symbol,  i.e., ®.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 reach recite the following preamble:  “A support gate device that allows iron tubes to be loaded efficiently into a holding bin of a directional drilling machine”.   The term “efficiently” in Claims 1 and 2 is a relative term which renders the claim indefinite. The term “efficiently ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Because the preamble of a claim may be treated as a limitation that affects the scope of the claim (see MPEP 2111.02), all terms used in the preamble must be definite.
Claim 2 recites, “The support gate device that allows iron tubes to be loaded efficiently into a holding bin of a directional drilling machine of claim 1, wherein the directional drilling machine is a DITCH WITCH.”  The term “Ditch Witch” is a registered trademark.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of directional drilling machine, and accordingly, the identification/description is indefinite.


Allowable Subject Matter
8.	Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Smith et al., US 2014/0209382, which describes an automated rod manipulator system for moving a drill rod/iron tubes from a storage magazine to a drill rig.  The storage magazine (12,  Figs. 1, 2A, 7) has multiple columns (46) for storing multiple vertical stacks of drill rods/iron tubes (28), and each column includes a pair of latches (50, 52, 54) for holding the group of rods in each stack until they are unloaded or loaded by a hydraulically actuated lift tray/hydraulic lifter (104, Fig. 7).  Each latch (52, 54) is hinged and spring-loaded to a rest position where they block the passage of drill rods/iron tubes from the columns (dashed lines in Fig. 7, [0052]), by supporting the bottom drill rod/iron tube.  The latches are released by the lift tray/hydraulic lifter so that an individual drill rod/iron tube can be removed from a column of the storage magazine ([0061]) or returned to the storage magazine ([0062]).  As such the pair of latches (50) function to “minimize the resistance placed on the hydraulic bar lifts”, which is described as being one of the advantages of the claimed invention (see paragraph [0006] of the present Specification).  However, Smith’s latches do not include at least the following claimed features:
The stop plate (26) attached to the rear side of the gate (20b), the stop plate having a spring through hole (28); 
The pin through hole (24) located in the gate (20) that cooperates with a lock pin (60) to keep the gate from blocking the iron tubes when the pipes are being unloaded;
The gate grip (29) attached to the stop plate and used to pull the gate so that the lock pin can be inserted;
The securing screw (40) that inserts through the upper through holes (14) of the left and right sides of the cartridge (10), the securing screw also attaching to a horizontal bar of the holding bin; and
The spring (50) being attached between a rear through hole (16)  located on the cartridge (10) and the spring through hole (28) located on the stop plate (28). 


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,808,446 discloses a directional drilling machine that includes a holding bin (44) having a horizontal bar (Fig. 4) and a hydraulically actuated lift assembly (45).  However, this reference fails to teach a support gate that is attached to the horizontal bar of the holding bin. 
US 2014/0209382 discloses the hinged, spring-loaded pair of latches described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652